yg4adollar_figure -os department of the treasury 9q qq internal_revenue_service washington d c date dec op -e-ed t contact person id number telephone number legend vez we x y z dear taxpayer this is in response to a ruling_request dated date on the application of sec_4942 and sec_4945 of the internal_revenue_code facts v is a nonprofit corporation organized under the laws of the state of z and is a private non- operating_foundation described in sec_501 and sec_509 of the code v's office is located in the city of x vis proposing to finance the creation and development of a state-of-the-art scientific high-technology research and business incubator and educational program at w the program the program will be a critical component of w's on-going scientific and educational mission to provide its faculty its students and the business community in the state of z with the cutting-edge knowledge experience and scientific skills needed to succeed in an increasingly high technology-driven economy w is a private accredited college of engineering science and mathematics founded in'the 1800s w's campus is located in the city of y seventy miles west of x wis an exempt educational_organization described in sec_501 a and b a i w offers a rigorous education in engineering mathematics and the physical and computer sciences that stresses both technical and interpersonal skills integral to the course of study at wis a commitment to the belief that the best way to learn is by doing therefore w uses a hands-on educational approach w consistently ranks at or near the top of specialized engineering schools in the country and its students and faculty regularly receive national awards and honors recently w has struggled with a serious problem that exists in and around y and the state of z generally w's students and faculty are handicapped by inadequate practical learning and teaching ll opportunities in the surrounding community and its graduates are lured to other parts of the country to find rewarding work and business opportunities the state of z ranks among the lowest in the nation in terms of the proportion of residents with a baccalaureate or higher educational degree and in the percentage of its workforce in professional specialty occupations including high-technology careers the y area in particular with an unemployment rate well above the national average and an economy dependent upon heavy industrial and manufacturing businesses provides few opportunities for highly qualified engineering and science graduates this problem has a chilling effect on w's capacity to maintain and expand its scientific and educational programs and y's ability to attract new industry one of w's primary objectives for the program is to foster the development of an innovation economy in z that will provide w's students and faculty with cutting-edge engineering experience and opportunities w believes that to retain more of 2's college graduates in the state particularly those trained in science and engineering w must provide rea -world experiences and opportunities to students and faculty and establish a clear path from classroom and computer study to personal and career fulfillment faculty must show and students must learn how to translate ideas into useful products and services that support economic growth new jobs and expanding businesses to help solve both the educational and the economic problems caused by the shortage of real-life business opportunities around its campus and throughout z w's program is designed to provide training resources and experiences to its students and faculty along the full continuum of theoretical learning to practical business application the program includes a research and business incubator new and expanded fellowships and internships advanced computer and communications systems and a venture capital fund the research and business incubator will be owned and operated by w and will include state-of- the-art laboratories computer drafting and information systems office space administrative services such as accounting and employee_benefits and training in business and marketing skills the incubator facilities will be located on the main campus of w and in a nearby industrial park owned by w the incubator has three goals increase real-world engineering experiences that advance the scientific education of w's students perfect the scientific acumen of its faculty and attract develop and retain high- technology industries in z so that students faculty staff and others have opportunities to continue and to apply their learning and skills in the state w hopes to attract entrepreneurs and businesses from across the spectrum of the high-technology sector while not focusing on a particular industry or a specific kind of technology w expects that like other technology-based incubators software ventures will constitute a large proportion of the projects housed at the incubator an insufficient number of the key companies in this industry have established substantial operations in z thus limiting the number and depth of learning research and career opportunities in the state w also expects the program to result in the creation of a number of fellowship opportunities that are not available in a traditional classroom setting to further the product and process development initiatives conceived at the incubator w may invite post-doctoral fellows specialized technicians practicing professionals or faculty members from w or other universities to direct or join interdisciplinary teams that address specific problems or projects these fellows will learn entrepreneurship and business planning skills from the entrepreneurs and start-up businesses located at the incubator while at the same time providing w's graduate students who work on the teams with unique opportunities to study sharpen their engineering skills and develop graduate thesis projects the program also will expand w's practicum offerings for undergraduate students the college's students as in the past will continue to enjoy internship opportunities with small technology-based bl companies at a variety of locations across z and the nation but the businesses located at the incubator will provide additional and more convenient internship experiences for these students the interns will be challenged to apply their engineering mathematical and scientific knowledge to actual business problems on of near campus in addition part of the program funds will be used to develop an international internship project at w international student interns will travel to and live in various regions of the world and engage in work study programs there with colleges universities and research and business incubators similar to w's upon their return to campus the international interns’ experiences with these global partners will be shared with students faculty staff and other participants at w's incubator another key component of the program is the development of advanced computer and communications systems to connect the college community the incubator and the individuals and businesses that participate in program activities w envisions that the systems will encourage significant collaboration among its faculty and students incubator staff and businesses fellows and interns the computer system will include super-computing capabilities adapted to high-technology research and production the communications system will connect the incubator sites and the main campus at w with telephone video-conferencing distance learning and other communication facilities the entire w campus will have access to and will benefit from these enhanced resources the final component of the program is a venture capita fund that will provide loans to or equity investments in early-stage product development marketing and business planning efforts of enterprises associated with the incubator or other w projects w proposes to dedicate approximately one-third of v's grant to the venture capital fund with the fund the college will invest seed venture capital in qualifying businesses especially in the early stages of proving technical feasibility assessing the potential of inventions and underwriting the cost of new product development marketing and business planning by furnishing seed capital w hopes fo attract and retain successful entrepreneurs to the incubator on the conviction that such individuals and businesses will settie where the prerequisites for research education and business development prevail in this last phase of the program w may incur greater than average risk to foster worthwhile start-ups developed in earlier stages of the program and to offer research educational and career opportunities to w's students faculty and graduates compared to w's existing endowment the proposed venture capital fund will represent less than percent of the college's total investment portfolio v seeks rulings that disbursement of the portion of its grant proceeds targeted for w's venture capital fund will not be treated as a taxable_expenditure under sec_4945 or of the code and will constitute a qualifying_distribution that satisfies the requirements of sec_4942 law sec_4945 of the code defines the term taxable_expenditure to include amounts paid_by a private_foundation -- as a grant to an organization unless- a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_53_4945-5 of the foundation and similar excise_taxes regulations explains that a grant by a private_foundation to a grantee organization which the grantee uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the b12 foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which the foundation makes the grant to avoid earmarking to the secondary grantee the original grantee organization must exercise control in fact over the selection process and actually make the selection completely independently of the private_foundation sec_4945 of the code states that a taxable_expenditure is any amount_paid by a private_foundation for any purpose other than one specified in sec_170 among the purposes recognized as exempt and described in sec_170 are exclusively purposes religious charitable scientific literary or educational sec_4942 of the code defines the term qualifying_distribution as any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation sec_53_4945-6 of the regulations states that an expenditure that constitutes a qualifying_distribution under sec_4942 of the code ordinarily will not be treated as a taxable_expenditure sec_1_501_c_3_-1 of the income_tax regulations defines the term charitable in its generally accepted legal sense to include the advancement of education or science sec_1_501_c_3_-1 of the regulations defines the term educational to include a t he instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that a scientific_organization may meet the requirements of sec_501 only if it serves a public rather than a private interest and is organized and operated in the public interest the term ‘scientific’ as used in sec_501 includes the carrying on of scientific research in the public interest sec_1 c -1 d ii of the regulations specifies that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations or the designing or construction of equipment etc sec_1_501_c_3_-1 iii provides that scientific research will be regarded as carried on in the public interest a if the results of such research including patents copyrights processes or formulae resulting therefrom are made available to the public on a nondiscriminatory basis b if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or c if such research is directed toward benefiting the public sec_1_501_c_3_-1 d iv of the regulations provides that an organization will not be regarded as organized and operated for the purpose of carrying on scientific research in the public interest and consequentiy will not qualify under sec_501 as a scientific’ organization if a such organization will perform research only for persons which are directly or indirectly its creators and which are not described in sec_501 or b such organization retains directly or indirectly the ownership or control of more than an insubstantial portion of the patents copyrights processes or formulae resulting from its research and does not make such patents copyrights processes or formulae available to the public for purposes of this subdivision a patent copyright process or formula shall be considered as made available to the public if such patent copyright process or formula is made available to the public on a nondiscriminatory basis in addition although one person is granted the bly exclusive right to the use of a patent copyright process or formula such patent copyright process or formula shall be considered as made available to the public if the granting of such exclusive right is the only practicable manner in which the patent copyright process or formula can be utilized to benefit the public in such a case however research from which the patent copyright process or formula resulted will be regarded as carried on in the public interest within the meaning of subdivision iii of this subparagraph only if it is scientific research described in subdivision ii c of this subparagraph it is carried on for a person described in subdivision iti b of this subparagraph or if revrul_74_587 1974_2_cb_162 held that an organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low-cost or long-term loans to or the purchase of equity interests in various business enterprises in economically depressed areas was exempt under sec_501 of the code the loans and purchases of equity interests were not undertaken for purpose of profit or gain but for the purpose of advancing the charitable goals of the organization and are not investments for profit in the traditional business sense the ruling also noted that the activities were no less charitable because some of the benefiting businesses would not have otherwise qualified for charitable assistance the businesses were merely the instruments through which the charitable purposes were accomplished revrul_79_323 1979_2_cb_106 held that amounts paid to an industrial commission established by a state legislature the purpose of which was to maintain existing industries and to invite and attract additional industries to an area to diversify the area's industrial base were used for exclusively public purposes and were therefore deductible as charitable_contributions the commission by promoting the general economic health of the region and by maintaining and attracting industry benefited the residents of the region in addition there was no indication that gifts to the commission will inure to the benefit of private interests except indirectly in the course of advancing the public purposes of promoting the economic health and stability of the area revrul_85_109 1985_2_cb_165 considered the united_states district_court decision in st luke's hospital of kansas city v united 494_fsupp_85 w d mo the court held that a tax-exempt hospital's performance of diagnostic laboratory testing upon patient specimens from staff physicians did not constitute an unrelated business under sec_513 of the code the ruling declined to accept the court's reasoning that the testing was for the convenience of members under sec_513 but did adopt the court's alternative position that the testing furthered the hospital's exempt educational purpose the ruling accepted the holding that a teaching hospital which conducted non- patient laboratory testing on specimens needed for the conduct of its teaching activities was not engaged in an unrelated_trade_or_business where the outside testing services contributed importantly and substantially to the hospital's teaching program revrul_68_373 1968_2_cb_206 addressed whether a nonprofit entity that engaged in testing drugs for commercial pharmaceutical companies qualified for exemption as a scientific research organization under sec_501 of the code the founder and principal investigator of the testing organization was approved as a qualified investigator for the food and drug administration the ruling denied the exemption citing sec_1_501_c_3_-1 of the regulations and concluding clinical_testing is an activity ordinarily carried on as an incident to a pharmaceutical company's commercial operations d i of the regulations which does not constitute scientific research within the meaning of sec_1 c - revrul_69_632 1969_2_cb_120 denied sec_501 status to a nonprofit association composed of members of a particular industry that was created to develop new and improved uses for existing industry products the association's research projects may result in new products and processes that benefit the public but such benefit is secondary to that derived by the association's members the b s association's members select research projects in order to increase their sales by creating new uses and markets for their product therefore it is held that the primary purpose of the association's research is to serve the private interests of its creators rather than the public interest analysis wis a traditional educational_institution providing engineering science and mathematics training to undergraduate and graduate students it fulfills all of the criteria of sec_170 of the code and thus is an organization described in sec_509 w will use the venture capital fund to make loans to or equity investments in organizations that are not exempt themselves but which will be the means for w to further its educational scientific and other exempt purposes no part of the grant will be earmarked for particular secondary grantees or other recipients and w will make all investment and similar decisions completely independently therefore v's proposed grant to w for the venture capital fund will not be a taxable_expenditure under sec_4945 of the code even though v will not exercise expenditure_responsibility under sec_4945 and sec_4945 under sec_4945 of the code v would incur taxable_expenditure liability on amounts paid_or_incurred for any purpose other than one specified in sec_170 as an integral part of w's greater effort to continue offering a world-class engineering science and mathematics education to its students the program will provide w's students hands-on team-oriented research and educational work experiences with innovative individuals and businesses the program will allow w's faculty to continue their professional development while remaining on campus to fulfill their teaching research and administrative responsibilities w will extend its educational reach to businesses and other participants in the incubator or in other program activities furthermore the program will provide community benefit by contributing to the genera economic development of the depressed y area therefore the program generally advances scientific educational and charitable purposes described in sec_170 of the code in addition the venture capital fund specifically is intended and will be operated to further the scientific purposes of w the enterprises located in the research and business incubator will provide the apparatus for study and advanced knowledge in both the fundamental and applied sciences taught at the college w's faculty will transfer ideas from the classroom into laboratories computer simulations and production facilities w's students will apply the theories discussed in lectures to actual physical chemical electrical and engineering problems inventions discovered in the process of teaching and learning will be refined and developed for public dissemination and use these activities fit into the category of scientific research in the public interest described in the tegulations the research conducted by and for incubator companies that are supported by venture capital funds will immediately and directly aid in the scientific education of college or university students by creating an enhanced research environment on and around w's campus n addition faculty and student participation in venture capital businesses will allow them to observe and develop scientific information for publication in a treatise thesis or other form that is available to the interested public sec_1 c -1 d iii c their participation also may result in the development of processes or formulae made available to the public on a nondiscriminatory basis regulations sec_4 c -1 d iii a the venture capital fund additionally furthers w's scientific research goals by aiding a community or geographical area by attracting new industry to the community or area and development of or retention of an industry in the community or area regulations sec_1 c - d ili c this result supports venture capital fund investments even with respect to high-technology businesses in z that may not have a physical presence at the incubator by encouraging the blo scientific research does not include activities ordinarily carried on as an incident to commercial or industrial operations such as ordinary product testing and designing or constructing equipment or buildings unlike the private drug-testing company in revrul_68_373 or the trade_association in revrul_69_632 however w is an accredited college of engineering science and mathematics that supports and conducts research to advance education and science w's venture capital activities are related to that research and thus will further scientific purposes described in sec_170 of the code additionally the venture capital fund will further broader educational_purposes the venture capital pool will be used both i to create a better environment in which to instruct students and to support faculty for the purpose of improving or developing their instruction on subjects useful to the individual and beneficial to the community sec_1 c -1 d w is a teaching institution the educational opportunities created directly through venture capital businesses located at the research and business incubator will contribute importantly and substantially to the college's teaching program see revrul_85_109 capabilities and ji to provide general_public w will invest primarily in companies and ideas that further its educational mission of exposing students and faculty to cutting-edge high-technology science and business endeavors any private benefit to the companies in which w invests will be indirect and incidental in the course of advancing the public purposes of the college and the community at large see revrul_79_323 the investments will be the last step along a continuum of activities from classroom study through practical commercial application necessary to fulfill w's educational mission thus the venture capital fund contributes importantly and directly to carrying out w's exempt purposes similarly w's investments will help provide economic opportunities to the depressed y areas and promote professional specialty occupations including high-technology careers in z the program will increase y's ability to attract new industry and provide useful products and services that support economic growth new jobs and expanding businesses which will foster the development of an innovation economy in z the program will contribute to the benefit of the citizens of z and to the community of y in particular furthermore like the organization in revrul_74_587 w's venture capital investments generally will not generate profits in the traditional business sense although w hopes to use the venture capital fund to invest in companies that will become successful and thus create a revolving fund to support the program or increase w's general assets a return on investment will be only a secondary goal of the fund for the reasons discussed above w's use of the venture capital fund furthers scientific educational and charitable purposes under sec_170 b of the code and thus satisfies the initial requirement of sec_4942 neither v nor any of its disqualified persons exercise control directly or indirectly over w and w is not a private_foundation therefore the second requirement of sec_4942 is met accordingly v's support of w's venture capital project constitutes a qualifying_distribution by v based on the information you have submitted and as the distributee organization is recognized as exempt under sec_501 of the code under the facts described above we rule the disbursement of the portion of its grant proceeds targeted for w's venture capital fund will not be treated as a taxable_expenditure under sec_4945 or of the code and ‘the disbursement of the portion of its grant proceeds targeted for w's venture capital fund will constitute a qualifying_distribution that satisfies the requirements of sec_4942 we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records bll s this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely dervata v back gerald v sack manager exempt_organizations group
